Citation Nr: 0426607	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  03-07 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of cold injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Attorney


INTRODUCTION

The veteran had active service from March 1950 to March 1953.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  That decision found that new and material 
evidence had not been presented to reopen a claim for service 
connection for residuals of cold injury.  

The Board notes that the RO did not address a service-
connection claim for Raynaud's disease noted in the 
appellant's brief submitted by the appellant's 
representative.  This is, in effect, a request to reopen a 
claim for Raynaud's disease because the RO adjudicated and 
denied an identical claim in a November 1989 rating decision.  
The Board refers this issue to the RO for a determination on 
whether the appellant has submitted new and material evidence 
to reopen the service-connection claim for Raynaud's disease.  


FINDINGS OF FACT

The appellant has not submitted new and material evidence 
that would warrant reopening his previously denied claim for 
service connection for residuals of cold injury.  


CONCLUSION OF LAW

The appellant has not submitted new and material evidence 
that would warrant reopening his claim for service 
connection.  The RO's December 1999 rating decision is 
therefore final.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.302, 38 C.F.R. § 3.156 (2003).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter - VA's Duty to Notify and Assist

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist claimants, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is generally applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board observes that the VCAA is 
generally applicable to the claim pending on appeal.

The final rule implementing the VCAA was published on August 
29, 2001. 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  These regulations, likewise, generally 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) relating 
to the definition of new and material evidence and to 38 
C.F.R. § 3.159 pertaining to VA assistance in the case of 
claims to reopen previously denied final claims (the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

The Board is satisfied that the RO has sufficiently met its 
required duties under the VCAA.  The Board first finds that 
the RO met its duties to notify in this case.  The veteran 
was provided adequate notice as to the evidence necessary to 
substantiate his claim, as well as the applicable laws and 
regulations, as indicated in a letter from the RO dated in 
April 2002, in the June 2002 rating decision, and in the 
November 2002 statement of the case.  Most important, the RO 
informed the appellant of his need to submit new and material 
evidence, defining each to ensure the appellant's 
understanding.  The RO also attempted to inform the veteran 
of which evidence he was to provide to VA and which evidence 
the RO would attempt to obtain on his behalf, as noted in the 
correspondence dated in April 2002.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Second, the Board 
finds that the RO met its duty to assist by making 
satisfactory efforts to ensure that all relevant evidence was 
associated with the claims file, noting that it contains the 
veteran's available service medical records, private medical 
records, and VA treatment records.  The veteran was also 
afforded a new VA examination in May 2002.  Furthermore, he 
was offered an opportunity to testify at a hearing on this 
appeal.  

Whether New and Material Evidence has been Submitted to 
Reopen the Claim:

Background:

The appellant filed his original claim for residuals of cold 
injury in March 1989.  The subsequent November 1989 rating 
decision denied the claim, citing the absence of supporting 
evidence in the appellant's service medical records, VA 
medical records, or private medical records.  The appellant 
did not file a notice of disagreement following this 
decision.  

In April 1999, the appellant again filed a claim for 
residuals of cold injury.  In a December 1999 rating 
decision, the RO denied the appellant's claim for its lack of 
new and material evidence to reopen the denied claim from 
1989.  The appellant again chose not to file a notice of 
disagreement to this decision.  

In March 2002, the appellant again filed a claim for 
residuals of cold injury.  The RO reviewed VA medical records 
reflecting a VA Compensation and Pension medical examination 
provided to the appellant in May of 2002, and private medical 
records reflecting treatment in 1992.  The RO again rested on 
its 1989 denial, citing the lack of new and material evidence 
pertaining to cold injury necessary to justify reopening the 
claim.  The appellant then filed a timely notice of 
disagreement and appeal to the RO's June 2002 rating 
decision.   


Analysis:

Recent regulations changed the VA's definition of "new and 
material evidence."  This change applies prospectively to all 
requests to reopen that are made on or after August 29, 2001.  
See Fed. Reg. 45,620-30 (Aug. 29, 2001) [now codified at 38 
C.F.R. § 3.156(a) (2003)].  Because the veteran filed his 
request to reopen this claim after that date (in March 2002), 
this regulatory change is applicable here.

The Board observes that it must make its own determination as 
to whether any newly received evidence warrants a reopening 
of the veteran's claim. This is important because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has finally been disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  When determining whether the 
claim should be reopened, the credibility of the newly 
received evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).  In order for evidence to be sufficient 
to reopen a previously disallowed claim, it must be both new 
and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).

New evidence is now defined as existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The appellant's claim for residuals from cold injury was last 
denied in a December 1999 rating decision.  The appellant did 
not file a notice of disagreement with this decision and, 
therefore, did not later perfect an appeal to the Board via 
the filing of a VA Form 9 substantive appeal.  Accordingly, 
the RO's December 1999 rating decision subsequently became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2003).  

The Board must now determine whether the RO correctly 
concluded that no new and material information has been 
submitted.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).
  
In support of the effort to reopen his claim, the appellant 
submitted private medical records from 1992 and VA medical 
records from his May 2002 evaluation.  This is the only new 
information associated with the claims folder since the last 
final rating decision in December 1999.  Accordingly, the 
Board finds these documents to be new evidence.  As noted, 
however, this does not end the inquiry, as the Board must 
still determine whether any of this new evidence is also 
material.

To that end, the Board has determined that none of the new 
information is material.  There is no information submitted 
by the appellant that addresses the appellant's claimed 
residuals from cold injury, either diagnosis or nexus to 
military service.  As was the case with the record before the 
RO in December 1999, the appellant's claim to in-service cold 
injury is still unsupported by additional evidence.  The new 
information submitted does not, therefore, raise a reasonable 
possibility of substantiating the claim.  









ORDER

In the absence of new and material evidence, the RO's 
December 1999 rating decision denying the appellant's claim 
is deemed final, and the appeal is denied.    



	                        
____________________________________________
	John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



